DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-22 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments have been made to correct grammatical issues in the claims. MPEP 1302.04. 
The application has been amended as follows: 
	
Claim 1. 	A medical device lead connection assembly comprising: an end connector element comprising a connector element body and a plurality of fixed connection element tabs, each of the plurality of fixed connection element tabs extending from the connector element body to a tab distal end; a lead body comprising a plurality of lead filars extending through the lead body, each of the plurality of lead filars [[are]] is coupled to a corresponding fixed connection element tab of the plurality of fixed connection element tabs; a tubular guide hub extending from a hub proximal end to a hub distal end, the tubular guide hub comprising a plurality of guide elements circumferentially disposed about an outer surface of the guide hub and spaced apart from the hub proximal end, the hub distal end disposed within the lead body and the circumference of the hub proximal end received within the end connector element, and selected guide elements of the plurality of guide elements contact selected lead filars of the plurality of lead filars.

Claim 15. 	A medical device article comprising: a stimulator; a lead contact comprising at least one stimulation electrode; a lead body providing stimulation signal communication to the stimulation electrode, the lead body comprising an end connector assembly, the end connector assembly comprising: an end connector element comprising a connector element body and a plurality of fixed connection element tabs, each of the plurality of fixed connection element tabs extending from the connector element body to a tab distal end; a plurality of lead filars extending through the lead body, each of the plurality of lead filars [[are]] is coupled to a corresponding fixed connection element tab of the plurality of fixed connection element tabs; a tubular guide hub extending from a hub proximal end to a hub distal end, the tubular guide hub comprising a plurality of guide elements circumferentially disposed about an outer surface of the guide hub and spaced apart from theFirst Named Inventor: Janzig, D. hub proximal end, the hub distal end disposed within the lead body and the circumference of the hub proximal end received within the end connector element, and selected guide elements of the plurality of guide elements contact selected lead filars of the plurality of lead filars.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 15 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a medical device lead connection assembly comprising: a tubular guide hub extending from a hub proximal end to a hub distal end, the tubular guide hub comprising a plurality of guide elements circumferentially disposed about an outer surface of the guide hub and spaced apart from theFirst Named Inventor: Janzig, D. hub proximal end, the hub distal end disposed within the lead body and the circumference of the hub proximal end received within the end connector . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, May 29, 2021Examiner, Art Unit 3792        

                                                                                                                                                                                                

/JONATHAN T KUO/Primary Examiner, Art Unit 3792